Case: 15-41257      Document: 00513331460         Page: 1    Date Filed: 01/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-41257                                FILED
                                  Summary Calendar                        January 6, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
SHEILA RENEE BELL,

              Plaintiff - Appellant

v.

COUNTY OF GALVESTON; DWIGHT D. SULLIVAN; SECRETARY OF
STATE (TEXAS); OFFICE OF THE ATTORNEY GENERAL; JUDGE
SUSAN BAKER, et al.,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:15-CV-209


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Sheila Renee Bell has filed an appeal on September 14, 2015. Her brief
and record excerpts have been read. It appears that Ms. Bell lost custody of
children in a Texas court in 2001. She has complained about that in eight
federal lawsuits she has filed, and at this point no justifiable legal claim is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41257    Document: 00513331460    Page: 2   Date Filed: 01/06/2016



                                No. 15-41257
stated or briefed. She has received prior judgments ruling that her claims are
frivolous, and at least two district judges have threatened sanctions. The
courts have decided and Ms. Bell has to accept that decision.
      AFFIRMED.




                                      2